Opinion.
Chalmers, J.:
The defamation words averred in the declaration are “that said plaintiff stole defendant’s cattle and is a thief,” and “that said plaintiff brought a hog thief from an island to swear to a lie against defendant.”
*440The words charged in the first averment were shown to have been spoken after the institution of this suit, and were, therefore, properly excluded. As to those embraced in the second averment, there was a material variance between the declaration and the proof, or, rather, there was an entire negation of them by the evidence. The proof showed that these words were spoken by defendant, not of the plaintiff, but of one Stockstill. It was Stockstill, and not plaintiff, whom defendant had charged with bringing a -hog thief from an island to swear against him. It is probable that the pleader intended to set out this fact and then aver that plaintiff was the witness characterized as a hog thief, but he did not do so. The instructions were correct.

Judgmenb reversed.